DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachibana et al (2017/0173398).  Claim 1, Tachibana discloses a golf ball comprising a body and a paint film formed on a surface of the golf ball body, wherein the paint film is composed of at least one layer, and an outermost paint film layer located at the outermost layer of the golf ball (abstract). The paint layer contains, as a base resin, a polyurethane obtained by a reaction between (A) a polyisocyanate composition and (B) a polyol composition [0066].  The (A) polyisocyanate composition contains an adduct-modified product of hexamethylene diisocyanate in the amount of 100 mass% (polyisocyanate may be used solely, i.e. 100%) [0099]. The polyol (B) composition contains a urethane polyol as a polyol component [0068].  The outermost paint film layer has a dynamic friction coefficient of from 0.83 to 1.2 measured with a dynamic friction tester under following conditions: moving speed: 2 mm/s load: 1.96 N measuring item: dynamic friction average value in a moving distance of from 2 mm to 10 mm is not disclosed.  2 to 80 kgf/cm2 [0030].  Claim 10, a loss tangent (tan σ) of the outermost paint film layer measured with a dynamic viscoelasticity measuring apparatus under following conditions has a peak temperature in a range of from -40 °C to 40 °C: measuring mode: tensile mode measuring temperature: -100 °C to 150 °C temperature increase rate: 4 °C /min oscillation frequency: 10 Hz measuring strain: 0.1% is an inherent feature because the materials are identical.  Claim 14, each paint layer is one layer.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12-13 and 19-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al (2017/0173398). Claim 12, the adduct-modified product and the isocyanurate-modified product are used in combination is disclosed [0099]. The paragraph makes clear two or more may be used in the composition. The mass ratio (adduct-modified product/isocyanurate-modified product) of the adduct-modified product to the isocyanurate-modified product is 0.43 or more is not disclosed. Tachibana makes clear the mixture includes at least two polyisocyanates for the polyisocyanate component [0099], adjusting the amounts for optimum performance is within the capabilities of one skilled in the art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Claim 13, the adduct-modified product of the diisocyanate is an adduct-modified product of hexamethylene diisocyanate, the isocyanurate-modified product of the diisocyanate is an isocyanurate-modified product of hexamethylene diisocyanate [0099].  The polyisocyanate component contains the adduct-modified product of hexamethylene diisocyanate and the isocyanurate-modified product of hexamethylene diisocyanate in a total amount of from 70 mass% to 100 mass% is satisfied. Tachibana makes clear the mixture includes two polyisocyanates for the polyisocyanate component [0099]. Selecting two would inherently include 100% of the polyisocyanate component. Claims 19-20, the isocynaurate modified product may be Duranate TKA-100 (see [0223] of Tachibana and pg 30 of instant app). One of ordinary skill in the art would vary the amount of each ingredient in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Double Patenting
Applicant is advised that should claim 19 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 15, 16, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. Applicant argues the prior art fails to disclose an adduct modified product of hexamethylene diisocyanate.  However, the argument is not understood. Tachibana clearly discloses an adduct of hexamethylene diisocyanate may be used solely, 100% [0099].  The example would be identical to applicant’s example 1 in table 5.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



February 24, 2021